Title: General Orders, 10 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 10th 1775.
Parole Schuylkill.Countersign, Richmond.


It is a matter of exceeding great Concern to the General, to find, that at a time when the united efforts of America are exerting in defence of the common Rights and Liberties of mankind, that there should be in an Army constituted for so noble a purpose, such repeated Instances of Officers, who lost to every sense of honour and virtue, are seeking by dirty and base means, the promotion of their own dishonest Gain, to the eternal Disgrace of themselves, and Dishonour of their country—practices of this sort will never be overlooked, whenever an Accusation is lodged, but the Authors brought to the most exemplary punishment: It is therefore much to be wish’d, that the Example of Jesse Saunders, late Captain in Col. Sergeants regiment, will prove the last shameful Instance of such a groveling disposition, and that for the future, every Officer for his own Honour, and the sake of an injured Public, will make a point of detecting every iniquitous practice of this kind; using their utmost endeavours in their several Capacities, to lessen the Expence of the War, as much as possible, that the great Cause in which we are struggling may receive no Injury from the enormity of the expence.
The several Pay Masters are immediately to ascertain, what pay was due to the different Regiments and Corps, on the first

day of this Instant, that each Man may receive his respective due, as soon as the Money arrives to pay them. It is earnestly recommended that great Exactness be used in these settlements, First, that no man goes without his pay, and next, that not one farthing more be drawn than what is justly due; after this the pay may be drawn once a Month, or otherwise, as shall be found most convenient, in the mean while the Soldiers need be under no Apprehension of getting every Farthing that is justly their due: It is therefore expected that they do their duty with that cheerfulness and alacrity, becoming Men, who are contending for their Liberty, Property and every thing that is valuable to Freemen, and their posterity.
